Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered December 15, 1992, convicting him of criminal sale of a controlled substance in the third degree (three counts) and criminal possession of a controlled substance in the third degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Initially, it is noted that the defendant’s contention regarding the legal sufficiency of the evidence adduced at trial is unpreserved for appellate review (see, CPL 470.05 [2]; People v By*650num, 70 NY2d 858; People v Williams, 187 AD2d 547). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Finally, the sentence imposed is not excessive (see, People v Suitte, 90 AD2d 80, 83). Santucci, J. P., Altman, Friedmann and Florio, JJ., concur.